       Case 5:18-cv-01706-LCB Document 29 Filed 10/08/20 Page 1 of 1                  FILED
                                                                             2020 Oct-08 PM 12:41
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION
PHILLIP BONE, et al.,                   )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )   Case No.: 5:18-cv-1706-LCB
                                        )
ALLIANCE INVESTMENT                     )
COMPANY, LLC D/B/A AICE                 )
CONCRETE,                               )

      Defendant.

                            ORDER OF DISMISSAL

     Pursuant to Fed. R. Civ. P. 58, and for the reasons stated in the memorandum

opinion issued contemporaneously herewith, the Defendant’s motion for summary

judgment (Doc. 22) as to Count I of the Plaintiffs’ complaint is GRANTED and

Count I is DISMISSED WITH PREJUDICE. The motion for summary judgment

is DENIED as to Count II.

     DONE and ORDERED October 8, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE
